As filed with the Securities and Exchange Commission on October 21, 2013 1933 Act Registration No. 333-125790 1940 Act Registration No. 811-09241 CIK No. 0001080299 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 25 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 57 Lincoln Life Flexible Premium Variable Life Account S (Exact Name of Registrant) Lincoln Corporate Variable 5 Lincoln Corporate Commitment VUL THE LINCOLN NATIONAL LIFE INSURANCE COMPANY (Exact Name of Depositor) 1300 South Clinton Street Fort Wayne, Indiana 46802 (Address of Depositor’s Principal Executive Offices) Depositor’s Telephone Number, Including Area Code: (260) 455-2000 Adam Ciongli The Lincoln National Life Insurance Company 150 North Radnor Chester Road Radnor, PA 19087 (Name and Address of Agent for Service) Copy To: John L. Reizian The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Approximate Date of Proposed Public Offering: Continuous Title of Securities being registered: Indefinite Number of Units of Interest in Variable Life Insurance Contracts. An indefinite amount of the securities being offered by the Registration Statement has been registered pursuant to Rule 24f-2 under the Investment Company Act of 1940. The Form 24F-2 for the Registrant for the fiscal year ending December 31, 2012 was filed March 25, 2013. It is proposed that this filing will become effective: /X/ immediately upon filing pursuant to paragraph (b) / / on August 12, 2013 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on April 1, 2010 pursuant to paragraph (a)(1) of Rule 485. / / This Post-Effective Amendment designates a new effective date for a previously filed Post-Effective Amendment. Such effective date shall be October 18, 2013. Supplement Dated October 21, 2013 To the Product Prospectuses for: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Flexible Premium Variable Life Account S Lincoln Corporate Commitment VUL Lincoln CVUL Series III Elite Lincoln Corporate Variable 5 Lincoln Corporate Variable 4 The information in this supplement updates and amends certain information contained in the last product prospectus you received.Keep this supplement with your prospectus for reference. Effective November 11, 2013, the following funds will be available as new investment options under your policy: Legg Mason Partners Variable Equity Trust, advised by LeggMason Partners Fund Advisor, LLC. · ClearBridge Variable Small Cap Growth Portfolio (Class I): Long-term growth of capital. (Subadvised by ClearBridge Investments, LLC) · ClearBridge Variable Mid Cap Core Portfolio (Class I): Long-term growth of capital. (Subadvised by ClearBridge Investments, LLC) MFS® Variable Insurance TrustSM, advised by Massachusetts Financial Services Company · MFS® VIT New Discovery Series (Initial Class): Capital appreciation. Wells Fargo Variable Trust, advised by Wells Fargo Funds Management, LLC. · Wells Fargo Advantage® VT Discovery Fund (Class 2): Long-term capital appreciation. (Subadvised by Wells Capital Management, Inc) PART B- SAI and Financials The Prospectus and Statement of Additional Information, including the consolidated financial statements of The Lincoln National Life Insurance Company and the financial statements of Lincoln Life Flexible Premium Variable Life Account S, as submitted with Post-Effective Amendment No. 19 to Registration Statement on Form N-6 filed on April 2, 2013 (File No. 333-125790), are incorporated herein by reference. PART C - OTHER INFORMATION Item 26. EXHIBITS (a) Resolution of the Board of Directors of The Lincoln National Life Insurance Company and related documents authorizing establishment of the Account.(1) (b) Commission Schedule for Variable Life Policies.(2) (c) (1) Selling Agreement between The Lincoln National Life Insurance Company and Lincoln Financial Distributors, Inc.(3) and amendments.(6) (d) (1) Policy Form LN939(14) (2) Load Amortization Rider—LR853(14) (3) Term Insurance Rider—LR526(8) (4) Enhanced Surrender Value Rider—LR529(9) (5) Adjustable Benefit Enhancement Rider(11) (6) Alternative Policy Loan Rider—LR791(12) (7) Surrender Value and Loan Spread Enhancement Rider—LR793(20) (8) Customized Benefit Enhancement Rider—LR797(10) (9) Earnings Stabilization Rider—LR798(22) (e) (1) Application Part I—B58(16) (2) Application Part II (Corporate/Individual Owner)—B59(16) (3) Consent Forms B10457 and B10458(16) (f) (1) Articles of Incorporation of The Lincoln National Life Insurance Company.(4) (2) Bylaws of The Lincoln National Life Insurance Company.(7) (g) Reinsurance Contracts.(13) (h) Fund Participation Agreements, and amendments thereto, between The Lincoln National Life Insurance Company and: (1) AIM Variable Insurance Funds (Invesco Variable Insurance Funds) (21) (2) AllianceBernstein Variable Products Series Fund, Inc. (18) (3) American Century Variable Portfolios, Inc. and American Century Variable Portfolios II, Inc. (17) (4) American Funds Insurance Series (21) (5) BlackRock Variable Series Fund, Inc. (17) (6) Delaware VIP Trust (18) (7) DWS Investments VIT Funds (21) (8) DWS Variable Series II (21) (9) Fidelity Variable Insurance Products (18) (10) Franklin Templeton Variable Insurance Products Trust (17) (11) Goldman Sachs Variable Insurance Trust (21) (12) Janus Aspen Series (15) (13) Form of Legg Mason Partners Variable Equity Trust (Filed Herewith) (14) Lincoln Variable Insurance Products Trust (21) (15) M Fund, Inc. (21) (16) MFS Variable Insurance Trust (21) (17) Neuberger Berman Advisers Management Trust (21) (18) PIMCO Variable Insurance Trust (17) (19) T. Rowe Price Equity Series, Inc. (19) (20) Wells Fargo Variable Trust Funds (23) (i) (1) Accounting and Financial Administration Services Agreement dated 10/1/07 among Mellon Bank, N.A., The Lincoln National Life Insurance Company and Lincoln Life & Annuity Company of New York.(5) (j) Not applicable. (k) Opinion and Consent of John L. Reizian, Esq. (l) Not Applicable. (m) Not Applicable. (n) Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm. (o) Not applicable. (p) Not applicable. (q) Compliance Procedures(21) (1) Incorporated by reference to Initial Registration Statement on Form S-6 (File No. 333-04999) filed on September 24, 1996. (2) Incorporated by reference to Post-Effective Amendment No. 3 on Form S-6 (File No. 333-72875) filed on May 1, 2000. (3) Incorporated by reference to Post-Effective Amendment No. 24 on Form N-4 (File No. 333-61554) filed on December 18, 2007. (4) Incorporated by reference to Initial Registration Statement on Form N-4 (File No. 333-27783) filed on December 5, 1996. (5) Incorporated by reference to Registration Statement on Form N-4 (File No. 333-147673) filed on November 28, 2007. (6) (a) Selling Group Agreement for Lincoln Financial Advisors incorporated herein by reference to Post-Effective Amendment No. 16 (File No. 033-25990) filed on April 22, 1999. (b) Amendment dated November 22, 1999 to Selling Group Agreement incorporated herein by reference to Post-Effective Amendment No. 18 (File No. 033-25990) filed on April 13, 2000. (c) Amendment dated February 14, 2000 to Selling Group Agreement incorporated herein by reference to Post-Effective Amendment No. 18 (File No. 033-25990) filed on April 13, 2000. (d) Amended and Restated Principal Underwriting Agreement dated May 1, 2007 between The Lincoln National Life Insurance Company and Lincoln Financial Distributors, Inc. incorporated herein by reference to Post-Effective Amendment No. 24 (File No. 333-61554) filed on December 18, 2007. (7) Incorporated by reference to Post-Effective Amendment No. 3 on Form N-6 (File No. 333-118478) filed on April 5, 2007. (8) Incorporated by reference to Initial Registration Statement on Form N-6 (File 333-104719) filed on April 24, 2003. (9) Incorporated by reference to Post-Effective Amendment No. 1 on Form N-6 (File No. 333-104719) filed on July 17, 2003. (10) Incorporated by reference to Post-Effective Amendment No. 17 on Form N-6 (File No. 333-125790) filed on September 19, 2012. (11) Incorporated by reference to Post-Effective Amendment No. 4 on Form N-6 (File No. 333-104719) filed on August 23, 2004. (12) Incorporated by reference to Post-Effective Amendment No. 7 on Form N-6 (File No. 333-104719) filed on May 10, 2005. (13) Incorporated by reference to Post-Effective Amendment No. 1 on Form N-6 (File No. 333-139960) filed on April 1, 2008. (14) Incorporated by reference to Initial Registration Statement on Form N-6 (File No. 333-125790) filed on June 14, 2005. (15) Incorporated by reference to Post-Effective Amendment No. 13 on Form N-6 (File No. 333-146507) filed on April 1, 2010. (16) Incorporated by reference to Post-Effective Amendment No. 5 on Form N-6 (File No. 333-125790) filed on April 1, 2009. (17) Incorporated by reference to Post-Effective Amendment No. 16 on Form N-6 (File No. 333-146507) filed on April 1, 2011. (18) Incorporated by reference to Post-Effective Amendment No. 18 on Form N-6 (File No. 333-146507) filed on April 3, 2012. (19) Incorporated herein by reference to Post-Effective Amendment No. 11 (File No. 333-04999) filed on April 3, 2003. B-2 (20) Incorporated by reference to Post-Effective Amendment No. 14 on Form N-6 (File No. 333-125790) filed on April 3, 2012. (21) Incorporated by reference to Post-Effective Amendment No. 21 on Form N-6 (File No. 333-146507) filed on April 2, 2013. (22) Incorporated by reference to Post-Effective Amendment No. 24 on Form N-6 (File No. 333-125790) filed on October 18, 2013. (23) Incorporated by reference to Post-Effective Amendment No. 28 on Form N-4 (File No. 333-68842) filed on March 20, 2012. Item 27. Directors and Officers of the Depositor Name Positions and Offices with Depositor Dennis R. Glass** President and Director Mark E. Konen** Executive Vice President and Director Keith J. Ryan* Vice President and Director Jeffrey D. Coutts** Senior Vice President and Treasurer Charles A. Brawley, III** Senior Vice President, Associate General Counsel and Secretary Ellen G. Cooper*** Executive Vice President, Chief Investment Officer and Director Randal Freitag** Executive Vice President, Chief Financial Officer and Director Charles C. Cornelio*** Executive Vice President, Chief Administrator Officer and Director * Principal business address is 1300 South Clinton Street, Fort Wayne, Indiana 46802-3506 ** Principal business address is 150 North Radnor Chester Road, Radnor, PA 19087 *** Principal business address is 100 North Greene Street, Greensboro, NC 27401 Item 28. Persons Controlled by or Under Common Control with the Depositor or the Registrant Organizational Chart of the Lincoln National Corporation Insurance Company Holding Company System (Incorporated by reference to Post-Effective Amendment No. 2 on Form N-6 (File No. 333-181796) filed on August 6, 2013.) Item 29. Indemnification (a) Brief description of indemnification provisions: In general, Article VII of the By-Laws of The Lincoln National Life Insurance Company (Lincoln Life) provides that Lincoln Life will indemnify certain persons against expenses, judgments and certain other specified costs incurred by any such person if he/she is made a party or is threatened to be made a party to a suit or proceeding because he/she was a director, officer, or employee of Lincoln Life, as long as he/she acted in good faith and in a manner he/she reasonably believed to be in the best interests of, or not opposed to the best interests of, Lincoln Life. Certain additional conditions apply to indemnification in criminal proceedings. In particular, separate conditions govern indemnification of directors, officers, and employees of Lincoln Life in connection with suits by, or in the right of, Lincoln Life. Please refer to Article VII of the By-Laws of Lincoln Life (Exhibit No. 6(b) hereto) for the full text of the indemnification provisions. Indemnification is permitted by, and is subject to the requirements of, Indiana law. (b) Undertaking pursuant to Rule 484 of Regulation C under the Securities Act of 1933: Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Registrant pursuant to the provisions described in Item 28(a) above or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer, or controlling person of the Registrant in the successful defense of any such action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. B-3 Item 30. Principal Underwriter (a) Lincoln Financial Distributors, Inc. is the principal underwriter for Lincoln National Variable Annuity Fund A (Group); Lincoln National Variable Annuity Fund A (Individual); Lincoln National Variable Annuity Account C; Lincoln Life Flexible Premium Variable Life Account D; Lincoln National Flexible Premium Variable Life Account E; Lincoln National Flexible Premium Variable Life Account F; Lincoln National Variable Annuity Account H; Lincoln Life Flexible Premium Variable Life Account J; Lincoln Life Flexible Premium Variable Life Account K; Lincoln National Variable Annuity Account L; Lincoln Life Flexible Premium Variable Life Account M; Lincoln Life Variable Annuity Account N; Lincoln Life Variable Annuity Account Q; Lincoln Life Flexible Premium Variable Life Account R; Lincoln Life Variable Annuity Account T; Lincoln Life Variable Annuity Account W; Lincoln Life Flexible Premium Variable Life Account Y; and Lincoln National Variable Annuity Account 53. (b) Following are the Officers and Directors of Lincoln Financial Distributors, Inc.: Name Positions and Offices with Underwriter Wilford H. Fuller* President, Chief Executive Officer and Director Patrick J. Caulfield** Vice President and Chief Compliance Officer, Senior Counsel Elizabeth F. Conover*** Assistant Vice President, Interim Chief Financial Officer Nancy A. Smith* Secretary Joel Schwartz* Senior Vice President and Director Jeffrey D. Coutts* Senior Vice President, Treasurer Thomas O'Neill* Senior Vice President, Chief Operating Officer, and Director * Principal Business address is 150 N. Radnor Chester Road, Radnor, PA 19087 ** Principal Business address is 350 Church Street, Hartford, CT 06103 *** Principal Business address is 100 N. Greene Street, Greensboro, NC 27401 (c)N/A Item 31. Location of Accounts and Records All accounts, books, and other documents, except accounting records, required to be maintained by Section 31a of the 1940 Act and the Rules promulgated thereunder are maintained by The Lincoln National Life Insurance Company, 1300 S. Clinton Street, Fort Wayne, Indiana 46802 and at One Granite Place, Concord, New Hampshire 03301. The accounting records are maintained by Bank of New York Mellon, N.A., One Mellon Bank Center, 500 Grant Street, Pittsburgh, Pennsylvania 15258. Andesa Services, Inc., 3435 Winchester Road, Suite 401, Allentown, Pennsylvania, will act as a Transfer Agent on behalf of Lincoln Life as it relates to the policies described in this Prospectus. In the role of a Transfer Agent, Andesa will perform administrative functions, such as decreases, increases, surrenders and partial surrenders, fund allocation changes and transfers on behalf of the Company. Item 32. Management Services Not Applicable. Item 33. Fee Representation Lincoln Life represents that the fees and charges deducted under the policies, in the aggregate, are reasonable in relation to the services rendered, the expenses expected to be incurred, and the risks assumed by Lincoln Life. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant, Lincoln Life Flexible Premium Variable Life Account S, (File No.: 333-125790; 811-09241; CIK: 0001080299) has duly caused this Post-Effective Amendment No. 25 to the Registration Statement on Form N-6 to be signed on its behalf by the undersigned duly authorized, in the City of Greensboro and State of North Carolina on the 10th day of October, 2013.Registrant certifies that this amendment meets all of the requirements for effectiveness pursuant to Rule 485(b) under the Securities Act of 1933. Lincoln Life Flexible Premium Variable Life Account S (Registrant) /s/ Michael L. Parker By Michael L. Parker Vice President The Lincoln National Life Insurance Company The Lincoln National Life Insurance Company (Depositor) /s/ Michael L. Parker By Michael L. Parker Vice President Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, this Post-Effective Amendment No. 25 to the Registration Statement (File No.: 333-125790; 811-09241; CIK: 0001080299) on Form N-6 has been signed below on October 10, 2013 by the following persons, as officers and directors of the Depositor, in the capacities indicated. SignatureTitle /s/ Dennis R. Glass * President and Director Dennis R. Glass /s/ Charles C. Cornelio * Executive Vice President; Chief Administrative Officer and Director Charles C. Cornelio /s/ Ellen G. Cooper * Executive Vice President, Chief Investment Officer and Director Ellen G. Cooper /s/ Randal J. Freitag * Executive Vice President; Chief Financial Officer and Director Randal J. Freitag /s/ Mark E. Konen * Executive Vice President and Director Mark E. Konen /s/ Keith J. Ryan * Vice President and Director Keith J. Ryan /s/ John L. Reizian * By John L. Reizian Attorney-in-Fact, pursuant to a Power- of-Attorney filed with this Registration Statement
